         Case 1:20-cv-11645-DPW Document 2-2 Filed 09/03/20 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSCHUSETTS



 SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,
                                                               C.A. No. __-____ ( )
                           v.

 PETER DICHIARA

                                      Defendant.



                                [PROPOSED] FINAL JUDGMENT

       The Securities and Exchange Commission having filed a Complaint and Defendant Peter

DiChiara having entered a general appearance; consented to the Court’s jurisdiction over

Defendant and the subject matter of this action; consented to entry of this Final Judgment

without admitting or denying the allegations of the Complaint (except as to jurisdiction and

except as otherwise provided herein in paragraph IX); waived findings of fact and conclusions of

law; and waived any right to appeal from this Final Judgment:


                                                   I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:



                                                   1
         Case 1:20-cv-11645-DPW Document 2-2 Filed 09/03/20 Page 2 of 8




        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                 II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements

                made, in light of the circumstances under which they were made, not misleading;

                or

        (c)     to engage in any transaction, practice, or course of business which operates or


                                                  2
         Case 1:20-cv-11645-DPW Document 2-2 Filed 09/03/20 Page 3 of 8




               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                 III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Sections 5(a) and 5(c) of the Securities Act

[15 U.S.C. § 77e(a), (c)] by, directly or indirectly, in the absence of any applicable exemption:

       (a)     Unless a registration statement is in effect as to a security, making use of any

               means or instruments of transportation or communication in interstate commerce

               or of the mails to sell such security through the use or medium of any prospectus

               or otherwise; or

       (b)     Making use of any means or instruments of transportation or communication in

               interstate commerce or of the mails to offer to sell or offer to buy through the use

               or medium of any prospectus or otherwise any security, unless a registration

               statement has been filed with the Commission as to such security, or while the

               registration statement is the subject of a refusal order or stop order or (prior to the

               effective date of the registration statement) any public proceeding or examination

               under Section 8 of the Securities Act [15 U.S.C. § 77h].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who


                                                  3
         Case 1:20-cv-11645-DPW Document 2-2 Filed 09/03/20 Page 4 of 8




receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                 IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that pursuant to Section

21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)(5)], Defendant is permanently restrained and

enjoined from directly or indirectly issuing or preparing professional legal opinions to any

person or entity in connection with the offer or sale of securities pursuant to, or claiming, an

exemption under Section 4(a)(1) predicated on Securities Act Rule 144, or any other exemption

from the registration provisions of the Securities Act.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that pursuant to Section

21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)(5)], Defendant is restrained and enjoined for a

period of five years from directly or indirectly providing professional legal services to any

person or entity in connection with the offer or sale of securities pursuant to, or claiming, an

exemption under Section 4(a)(1) predicated on Securities Act Rule 144, or any other exemption

from the registration provisions of the Securities Act.




                                                  4
         Case 1:20-cv-11645-DPW Document 2-2 Filed 09/03/20 Page 5 of 8




       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 VI.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is barred for a period of five years from participating in an offering of penny stock, including

engaging in activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing

or attempting to induce the purchase or sale of any penny stock. A penny stock is any equity

security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

Exchange Act [17 C.F.R. 240.3a51-1].

                                                VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable

for disgorgement of $15,000, representing profits gained as a result of the conduct alleged in the

Complaint, together with prejudgment interest thereon in the amount of $2,167.58 and a civil

penalty in the amount of $40,000 pursuant to 15 U.S.C. §§ 77t(d) & 78u(d)(3). Defendant shall

satisfy this obligation by paying $57,167.58 to the Securities and Exchange Commission within

30 days after entry of this Final Judgment.

        Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank



                                                  5
         Case 1:20-cv-11645-DPW Document 2-2 Filed 09/03/20 Page 6 of 8




cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Peter DiChiara as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                VIII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein, including, but not

limited to, the undertakings to, in connection with this action and any related judicial or

administrative proceeding or investigation commenced by the Commission or to which the

Commission is a party:


                                                  6
         Case 1:20-cv-11645-DPW Document 2-2 Filed 09/03/20 Page 7 of 8




       (a) appear and be interviewed by Commission staff at such times and places as the staff

           requests upon reasonable notice;

       (b) accept service by mail or facsimile transmission of notices or subpoenas issued by the

           Commission for documents or testimony at depositions, hearings, or trials, or in

           connection with any related investigation by Commission staff;

       (c) appoint Defendant’s undersigned attorney as agent to receive service of such notices

           and subpoenas;

       (d) with respect to such notices and subpoenas, waive the territorial limits on service

           contained in Rule 45 of the Federal Rules of Civil Procedure and any applicable local

           rules, provided that the party requesting the testimony reimburses Defendant's travel,

           lodging, and subsistence expenses at the then-prevailing U.S. Government per diem

           rates; and

       (e) consent to personal jurisdiction over Defendant in any United States District Court for

           purposes of enforcing any such subpoena.

                                                IX.


       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).


                                                 7
         Case 1:20-cv-11645-DPW Document 2-2 Filed 09/03/20 Page 8 of 8




                                                X.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.



Dated: ______________, _____

                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 8
